Citation Nr: 0636474	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service-connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD) and clinical 
depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to July 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD and clinical depression.  


FINDING OF FACT

The veteran does not have a psychiatric disorder, to include 
PTSD and clinical depression, that was caused or aggravated 
by his military service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD and clinical depression, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for a psychiatric disorder to include 
PTSD and clinical depression.  Initially, it is noted that VA 
has an obligation to notify claimants of what information or 
evidence is needed in order to substantiate a claim, and to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

That said, in April 2003 the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for a mental disorder generally, and for 
PTSD specifically, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  The Board finds 
that the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that the 
service medical and personnel records, as well as VA medical 
records, are in the claims file.  Although no psychiatric 
examination was accorded to the veteran, there is no 
competent evidence that is even suggestive that a psychiatric 
disorder had its onset in service or is otherwise related to 
service.  As such, VA is under no duty to provide an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  

In his claim for service connection received in March 2003, 
the veteran indicates that he was treated for clinical 
depression while in service and that while serving in 
Operation Desert Storm he was assigned to several "clean 
up" duties and saw numerous dead enemy soldiers.  He also 
indicated that on several occasions he was exposed to 
incoming SCUD missiles.

Turning to the evidence of record, the veteran's DD Form 214 
and other personnel records indicate that he served from 
August 1989 to July 1993, and that he served in the Southwest 
Asia theater of operations during the Persian Gulf War from 
January 1991 to May 1991.  Despite the veteran's contention 
to the contrary (see his notice of disagreement received in 
September 2003), there is no indication that he received an 
award indicative of combat service, and neither these records 
nor other records contained in the claims folder otherwise 
corroborate that he engaged in combat with the enemy while 
serving overseas.  Along these lines, it is also pointed out 
that while an October 2000 VA medical record indicates that 
the veteran was stationed in the Persian Gulf and that he 
engaged in combat, this was clearly (from a review of the 
whole document) a history provided by the veteran, not 
corroborated by any objective evidence, particularly any 
service department records.  

The Board finds that the evidence does not support a finding 
that the veteran served in combat.  As such, to the extent 
that he is claiming that exposure to the dead and SCUD 
missiles were stressors leading to his PTSD (which the Board 
assumes he is doing based on statements made in his initial 
claim - although this is not entirely clear), the veteran's 
statements alone are not sufficient to establish that he was 
indeed exposed to such events.  These alleged stressors must 
be corroborated by credible supporting evidence.  As such, 
the Board must make a determination as to whether the 
veteran's alleged stressor is supported by credible evidence.

Turning to the medical evidence of record, a review of the 
veteran's service medical records does not indicate, despite 
the statement made in his claim, that he ever complained of 
or was treated for a psychiatric disorder, to include PTSD 
and clinical depression, while in service.  In a June 1993 
questionnaire signed by the veteran, he indicated that he did 
not have any nightmares or trouble sleeping, and had no 
recurring thoughts of Desert Storm.

Post service medical evidence reflects that the veteran has 
been seen and treated by VA on numerous occasions between 
1999 and into 2004, and that he has been variously diagnosed 
with PTSD, major depression, paranoid schizophrenia, an 
adjustment disorder, and a dysthymic disorder.  While some of 
these records indicate that the veteran had a "long 
history" of psychiatric difficulty, there is no indication 
in these records that a psychiatric disorder other than PTSD 
was objectively related to the veteran's military service or 
that PTSD was medically related to any alleged inservice 
stressor.  

According to a July 2000 record, the veteran related that he 
witnessed an incident while living in Detroit (apparently 
contemporaneous to the date of this visit) wherein a neighbor 
of his was killed by strangers and one of his family members.  
He related that subsequent to this incident he was scared and 
did not leave his apartment for a couple of months.  He was 
diagnosed with PTSD and stressors listed (on Axis IV) 
included that he was afraid for his life all of the time and 
that he replayed the murder in his nightmares, among other 
things.  The veteran's military service was not mentioned in 
this record.  

In the October 2000 record noted above (in which the veteran 
related that he served in combat), the veteran also indicated 
that his depressive symptoms could be related to a traumatic 
inservice incident while serving in the Persian Gulf, but he 
would not provide any details of the incident.  This record 
does not contain a diagnosis of a psychiatric disorder, 
related to service or otherwise.  None of the other VA 
medical records mention the veteran's service or relate any 
psychiatric disorder to this service.

In view of the above, and as explained below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD and clinical 
depression.  

Initially, the Board finds that there is no objective 
evidence to corroborate any alleged inservice stressors (i.e. 
there is no evidence - other than the veteran's statement 
made on the claim form itself - that the veteran was exposed 
to dead enemy soldiers or SCUD missiles while serving in the 
Persian Gulf).

Of equal or even more significance, and as discussed above, 
there has been no indication that PTSD is medically related 
to an alleged inservice stressor or that any other diagnosed 
psychiatric disorder is related to service.  

The Board notes any contention made by the veteran to the 
extent that he currently suffers from a PTSD or clinical 
depression (or any psychiatric disorder) as a result of his 
service is insufficient to substantiate his claim, without 
supporting medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).

In sum, there is no medical evidence indicating that the 
veteran has PTSD or any other psychiatric disorder, to 
include clinical depression, related to a confirmed inservice 
stressor or to service in general.  As the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder to include PTSD and clinical 
depression, the benefit-of-the- doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final note, to the extent that the veteran suffers from 
schizophrenia (as diagnosed in March 2003), there is no 
indication that this disorder was diagnosed within a year of 
the veteran's separation from service, nor does he or his 
representative claim otherwise.  As such, presumptive service 
connection for this disorder is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309, 3.384 (2006).



ORDER

The appeal is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


